Citation Nr: 1117272	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954, from June 1957 to July 1961, and from October 1961 to October 1968.  He passed away on September 19, 2005 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In April 2009, the Board remanded the appellant's claim for entitlement to service connection for the cause of the Veteran's death to the RO for additional notice and development.  Specifically, the Board instructed the RO to provide the appellant with a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 38 C.F.R. § 3.159(b), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The remand specified that the notice was to include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim for dependency and indemnity compensation (DIC) based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  

In November 2009, the RO sent the appellant a corrective VCAA notice letter.  The letter correctly identified the conditions for which the Veteran was service-connected at the time of his death, notified the appellant of the evidence and information required to substantiate a DIC claim based on the service-connected conditions, and explained evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  However, the letter also informed the appellant that she was required to submit "new and material evidence" in order to reopen her claim for dependency and indemnity compensation, that her claim was originally denied on April 24, 2006, and that the April 24, 2006 decision was final.  But the April 24, 2006 decision is the rating decision on appeal, and therefore, it is not final and the appellant is not required to submit new and material evidence.  Accordingly, as the November 2009 letter incorrectly informed the appellant that she is required to submit new and material evidence to reopen her claim, the RO must now provide the appellant with a new letter explaining that the requirements set forth in the November 2009 letter were incorrect.  The letter must also identify include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  

In addition, the RO should obtain a VA medical opinion which addresses the etiology of the cause of the Veteran's death.  The Veteran's death certificate lists the immediate cause of death as adenocarcinoma of the colon.  The appellant contends that the Veteran's colon cancer was caused by exposure to herbicide agents during active duty service.  She also alleges that the Veteran had lung cancer as a result of military service which "contributed to his death just as much as the colon cancer."  Under the circumstances of this case, the RO should obtain a medical opinion to ascertain the etiology of the cause of the Veteran's death to determine whether any of the Veteran's service-connected disabilities either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.310, 3.312 (2010).  

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a), 38 U.S.C.A. § 38 C.F.R. § 3.159(b), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice letter must inform the appellant to disregard the contents of the November 2009 letter which notified her that she was required to submit "new and material evidence" to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  The letter must also include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on the Veteran's previously service-connected conditions; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service-connected.  

2.  Thereafter, the RO must obtain a VA medical opinion regarding the etiology of the cause of the Veteran's death.  The VA examiner must provide an opinion as to whether any of the Veteran's service-connected disabilities either caused or substantially contributed to the cause of the Veteran's death.  The examiner must also provide an opinion as to whether the Veteran's colon cancer was related to inservice exposure to herbicide agents, including Agent Orange.  Last, the VA examiner must opine as to whether the Veteran had lung cancer which contributed to his death, and if so, whether the lung cancer is directly related to the Veteran's military service.  The claims file and a copy of this remand must be made available to and reviewed by the VA physician in conjunction with the requested opinion.  Finally, a complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinions without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the RO must readjudicate the claim on appeal.  If this issue remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

5.  THE APPELLANT'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



